74 N.W.2d 687 (1956)
The STATE of Iowa, Appellee,
v.
George Stanley NEWTON, Appellant.
No. 48942.
Supreme Court of Iowa.
February 7, 1956.
*688 Vincent F. Powers, Fort Dodge, for appellant.
Dayton Countryman, Atty. Gen., and Raphael R. R. Dvorak, Asst. Atty. Gen., for appellee.
PER CURIAM.
This case comes to us upon a Clerk's transcript.
An information by County Attorney charged defendant Newton with "the crime of Rape, as set forth and defined in section 698.3 of the 1954 Code of Iowa, I.C.A., committed as follows:" that defendant "did unlawfully, wilfully and feloniously rape and carnally know one Marjorie Cronk, an idiot or a female of such imbecility of mind or weakness of body as to prevent effectual resistance." He pleaded not guilty. Upon trial to a jury he was found guilty of the offense charged and was sentenced to imprisonment in the men's reformatory at Anamosa, for a period not to exceed five years. Defendant has appealed.
The punishment for carnal knowledge (rape) of imbecile, fixed by section 698.3, is imprisonment for life or any term of years. The statute does not state such crime is a misdemeanor or a felony. Nor does it designate the place of imprisonment therefor. Code section 687.2 states a felony is a public offense which may be punished with death or by imprisonment in the penitentiary or men's reformatory. Defendant contended the offense was a misdemeanor punishable by a jail sentence. He relied upon State v. DiPaglia, 246 Iowa ___, 71 N.W.2d 601, 605, 606, 607. The trial court overruled this contention and adjudged defendant be confined in the men's reformatory. This was correct.
Generally, where the statute does not state a crime is a felony or a misdemeanor or classify it by fixing the place of imprisonment, and doubt exists whether it shall be in the state penitentiary or the county jail, the defendant will be given the benefit of the doubt and the offense will be deemed a misdemeanor, punishable by confinement in jail. State v. DiPaglia, supra. However, as there noted, the rule is not applicable where the quantum of punishment bears no natural or reasonable relation to that kind of punishment. Here the statute authorizes imprisonment for life, the most severe imprisonment penalty. Clearly confinement for life has no natural or reasonable relation to confinement in the institution considered the less penal, to wit: the county jail.
Furthermore, carnal knowledge of imbecile is an offense of the same nature and not less aggravated than rape as defined in Code section 698.1, the penalty for which is imprisonment in the penitentiary for life or any term of years, not less than five, and for many years the penalty clause of the carnal knowledge of imbecile statute merely stated"he shall be punished as provided in the section relating to ravishment". Code 1897, § 4758.
We find no error and the judgment is therefore affirmed.
All Justices concur.